PER CURIAM.
We are convinced that the wife’s application for additional temporary attorney’s fees was denied as a matter of the trial court’s discretion — rather than because of a belief, contrary to Belcher v. Belcher, 271 So.2d 7 (Fla.1972), that none could be awarded under the circumstances as a matter of law. The order is affirmed on the ground that no abuse of that discretion has been demonstrated. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Muhlrad v. Muhlrad, 375 So.2d 24 (Fla. 3d DCA 1979).